Citation Nr: 0528524	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  96-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant attained the status of claimant based 
on recognition as the veteran's surviving spouse for the 
purpose of Department of Veterans Affairs (VA) Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1979.  He died in May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which found that the 
appellant was not recognized as the surviving spouse of the 
veteran by VA for the purpose of payment of DIC benefits.

In May 2000, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

In a July 2000 decision, the Board determined that the 
appellant had not attained the status of claimant because she 
was not entitled to recognition as the veteran's surviving 
spouse for the purposes of DIC benefits.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In a September 2001 Order, the Court vacated and remanded the 
Board's July 2000 decision.  The case was subsequently 
returned to the Board for further appellate review consistent 
with the Court's decision.

Thereafter, in an August 2002 decision, the Board again 
determined that the appellant had not attained the status of 
claimant because she was not entitled to recognition as the 
veteran's surviving spouse for the purposes of DIC benefits.  
The appellant once again appealed to the Court.

While this case was pending at the Court, the appellant's 
attorney and the VA Office of the General Counsel filed a 
joint motion vacate the Board's August 2002 decision and to 
remand the appellant's claim for readjudication.  In a March 
2003 Order, the Court granted the joint motion, vacated the 
Board's August 2002 decision, and remanded the appellant's 
claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion.  In February 2004 and February 2005, this 
case was remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The appeal is now once again being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

The record reflects that this case was remanded in February 
2005 to ensure compliance with the notification requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

In compliance with the Board's remand instructions, the RO 
issued a letter to the appellant in March 2005 specifically 
explaining to her that she should submit any relevant 
evidence that could serve to show that she was the legal 
spouse of the veteran at the time of his death.  She was also 
be advised to submit any evidence that could tend to show 
that she and the veteran had either lived together 
continuously from the date of their marriage to the date of 
the veteran's death, or that they had separated due to solely 
to the misconduct of the veteran without the fault of the 
appellant.  

The RO subsequently issued a Supplemental Statement of the 
Case (SSOC) in May 2005 in which it again found that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse for the purposes of DIC benefits.  

Thereafter, in July 2005, the appellant's attorney submitted 
additional documentary evidence in support of her claim, 
which consisted of several lay statements from individuals 
who knew both the appellant and the veteran, and believed 
that they were still husband and wife at the time of the 
veteran's death.

When new evidence has been added to the record, the agency of 
original jurisdiction is obligated to reconsider the 
appellant's claims in light of the additional evidence, and 
to provide an SSOC to him and his representative, if any.  
See 38 C.F.R. § 19.31 (2004).  

The record reflects that evidence pertinent to the 
appellant's claim for recognition as the surviving spouse was 
received subsequent to the most recent SSOC addressing that 
claim.  

Neither the appellant nor her attorney submitted a written 
waiver of RO consideration of that evidence.  Therefore, this 
claim must be referred to the agency of original jurisdiction 
for review and preparation of an SSOC.  

Accordingly, this case is remanded for the following actions:

The RO should then readjudicate the 
appellant's claim, with consideration 
given to the complete record, including 
all evidence received since the May 2005 
SSOC.  If the benefit sought on appeal 
remains denied, the appellant and her 
attorney should be furnished with copies 
of an SSOC and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

